 

[image_001.jpg] 

 

Executive Employment Agreement

 

This Executive Employment Agreement (the “Agreement”), dated September 1, 2016
(the “Effective Date”), is between OncoSec Medical Incorporated (the “Company”)
and Sharron Gargosky (“Executive”).

 

I.Position and Responsibilities

 

A.       Position. Executive is employed by the Company to render services to
the Company in the position of Chief Clinical and Regulatory Officer, reporting
directly to the Chief Executive Officer. Executive shall perform such duties and
responsibilities as are normally related to such position in accordance with the
standards of the industry and any additional duties now or hereafter assigned to
Executive by the Company. Executive shall abide by the rules, regulations, and
practices as adopted or modified from time to time in the Company’s sole
discretion.

 

B.       Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage), that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.

 

C.       No Conflict. Executive represents and warrants that Executive’s
execution of this Agreement, employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

 

II.Compensation and Benefits

 

A.       Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at the rate of Three Hundred
Thousand Dollars ($300,000) per year (“Base Salary”). The Base Salary shall be
paid in accordance with the Company’s regularly established payroll practice.
Executive’s Base Salary will be reviewed from time to time in accordance with
the established procedures of the Company for adjusting salaries for similarly
situated employees and may be adjusted in the sole discretion of the Company.

 

  

  

 

B.       Discretionary Bonus. The Company will, within ninety (90) days of the
end of each calendar year, determine the annual bonus (the “Discretionary
Bonus”), if any, payable to the Executive for that calendar year, based in part
on the Executive’s achievement of milestones agreed to by the Company’s Board of
Directors (the “Board”) or the Compensation Committee of the Board. Within
ninety (90) days of the beginning of each calendar year, the Board or the
Compensation Committee of the Board and the Executive shall agree to the
Executive’s milestones and the amount of bonus potentially payable if one or
more milestones are achieved. The Board may determine the amount of the
Discretionary Bonus in its sole discretion and based upon its best business
judgment it may pay the Discretionary Bonus in cash, shares of the Company or
stock options of the Company, or any combination thereof, and it may pay the
Discretionary Bonus in a lump sum or installments, equal or otherwise, over the
course of the six months immediately following the end of the calendar year for
which the Discretionary Bonus was earned. Notwithstanding anything herein to the
contrary, the Executive must be employed on the date(s) the Discretionary Bonus
is to be paid to be eligible to receive the Discretionary Bonus, or portion
thereof.

 

C.       Option Grant. In consideration of the Executive’s entering into this
Agreement and as an inducement to join the Company, the Executive shall be
granted a stock option (the “Option”) to purchase from the Company 270,000
shares of the Company’s common stock. This option shall be approved by the Board
and issued to the Executive on the Executive’s start date (or the date of
approval by the Board, if later) (the “Grant Date”) with an exercise price equal
to the fair market value of a share of the Company’s common stock as of such
date. Such award shall be governed by an option award agreement between the
Executive and the Company in substantially the form attached hereto as Exhibit A
(the “Option Grant”). Subject to the terms of the Option Grant, twenty-five
percent (25%) of the Option shares shall vest on the Grant Date, and one
thirty-sixth (1/36th) of the remaining seventy-five percent (75%) of the Option
shares shall vest on each of the following thirty-six (36) monthly anniversaries
of the Grant Date. In the event of any conflict or ambiguity between this
Agreement and the Option Grant, the Option Grant shall govern.

 

D.       Benefits. Executive shall be eligible to participate in the benefits
made generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.

 

E.       Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

 

III.At-Will Employment; Termination By Company

 

A.       At-Will Termination by Company. Executive’s employment with the Company
shall be “at-will” at all times. The Company may terminate Executive’s
employment with the Company at any time, without any advance notice, for any
reason or no reason at all, notwithstanding anything to the contrary contained
in or arising from any statements, policies or practices of the Company relating
to the employment, discipline or termination of its employees. Upon and after
such termination, all obligations of the Company under this Agreement shall
cease, except as otherwise provided herein.

 

 2 

  

 

B.       Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death, or By Disability (as defined in Section IV
below), or for any reason or no reason before the date that is six (6) months
after the Effective Date, if the Company terminates Executive’s employment (or
Executive resigns for Good Cause, as defined in Section V.B. below),

 

(a) after the date that is six (6) months after the Effective Date, but prior to
the date that is one (1) year after the Effective Date, Executive will be
entitled to payment by the Company of an amount equal to three (3) months of
Executive’s then-current Base Salary plus accrued bonus, less applicable
statutory deductions and withholdings, or

 

(b) after the date that is one (1) year after the Effective Date, but prior to
the date that is two (2) years after the Effective Date, Executive will be
entitled to payment by the Company of an amount equal to six (6) months of
Executive’s then-current Base Salary plus accrued bonus, less applicable
statutory deductions and withholdings, or

 

(c) after the date that is two (2) years after the Effective Date, Executive
will be entitled to payment by the Company of an amount equal to one (1) year of
Executive’s then-current Base Salary plus accrued bonus, less applicable
statutory deductions and withholdings,

 

(“Severance”), to be paid as salary continuation (and not as a lump sum) over
the applicable period and in accordance with the Company’s standard payroll
practices. Executive’s eligibility for the foregoing Severance is conditioned on
Executive having first signed a release agreement in the form attached as
Exhibit B. Executive shall not be entitled to any Severance if Executive’s
employment is terminated For Cause, By Death, or By Disability (as defined in
Section IV below) or if Executive’s employment is terminated by Executive
(except a resignation for Good Cause as provided in Section V.B. below).

 

IV.Other Terminations By Company

 

A.       Termination for Cause. For purposes of this Agreement, “For Cause”
shall mean: (i) Executive commits a crime involving dishonesty, breach of trust,
or physical harm to any person; (ii) Executive willfully engages in conduct that
is in bad faith and materially injurious to the Company, including but not
limited to, misappropriation of trade secrets, fraud or embezzlement; (iii)
Executive commits a material breach of this Agreement, which breach is not cured
within twenty (20) days after written notice to Executive from the Company; (iv)
Executive willfully refuses to implement or follow a lawful policy or directive
of the Company, which breach is not cured within twenty (20) days after written
notice to Executive from the Company; or (v) Executive engages in misfeasance or
malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally. The Company may terminate Executive’s employment
For Cause at any time, without any advance notice. The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination, subject to any other rights or remedies of the Company under law;
and thereafter all obligations of the Company under this Agreement shall cease.

 

B.       By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease. Nothing in this Section shall
affect any entitlement of Executive’s heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.

 

 3 

  

 

C.       By Disability. If Executive becomes eligible for the Company’s long
term disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
consecutive days or more than one hundred and twenty days in any twelve-month
period, then, to the extent permitted by law, the Company may terminate
Executive’s employment. The Company shall pay to Executive all compensation to
which Executive is entitled up through the date of termination, and thereafter
all obligations of the Company under this Agreement shall cease. Nothing in this
Section shall affect Executive’s rights under any disability plan in which
Executive is a participant.

 



V. Termination By Executive

 

A.       At-Will Termination by Executive. Executive may terminate employment
with the Company at any time for any reason or no reason at all, upon six (6)
weeks’ advance written notice. During such notice period Executive shall
continue to diligently perform all of Executive’s duties hereunder. The Company
shall have the option, in its sole discretion, to make Executive’s termination
effective at any time prior to the end of such notice period as long as the
Company pays Executive all compensation to which Executive is entitled up
through the last day of the six (6) week notice period. Thereafter all
obligations of the Company shall cease.

 

B.       Good Cause. For purposes of this Agreement, Good Cause means any one or
more of the following events, unless Executive consents to such event in writing
or by notifying the Company that Executive will not terminate employment on the
basis of such event within thirty (30) business days thereafter:

 

1.       A reduction in the amount of Executive’s base compensation in a manner
that disproportionately adversely affects Executive, as compared to other senior
Company management; or

 

2.       A material and adverse change in the Executive’s duties, authority or
responsibilities with the Company relative to the duties, authority or
responsibilities in effect immediately prior to such reduction;

 

Provided, however, that in the event that any of the foregoing events is capable
of being cured, Executive shall provide written notice to the Company describing
the nature of such event and the Company shall have fifteen (15) business days
to cure such event, and following such period, if the event remains uncured,
Executive may resign for Good Cause and any applicable Severance set forth above
shall be paid.

 

VI.Termination Obligations

 

A.       Return of Property. Executive agrees that all property (including
without limitation all equipment, tangible proprietary information, documents,
records, notes, contracts and computer-generated materials) furnished to or
created or prepared by Executive incident to Executive’s employment belongs to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment.

 

 4 

  

 



B.       Resignation and Cooperation. Upon termination of Executive’s
employment, Executive shall be deemed to have resigned from all offices and
directorships then held with the Company. Following any termination of
employment, Executive shall cooperate with the Company in the winding up of
pending work on behalf of the Company and the orderly transfer of work to other
employees. Executive shall also cooperate with the Company in the defense of any
action brought by any third party against the Company that relates to
Executive’s employment by the Company.

 

VII. Inventions and Proprietary Information; Prohibition on Third Party
Information

 

A.       Proprietary Information Agreement. Executive agrees to enter into and
be bound by the terms of the Company’s Proprietary Information and Inventions
Agreement (“Proprietary Information Agreement”).

 

B.       Non-Solicitation. Executive acknowledges that because of Executive’s
position in the Company, Executive will have access to material intellectual
property and confidential information. During the term of Executive’s employment
and for one year thereafter, in addition to Executive’s other obligations
hereunder or under the Proprietary Information Agreement, Executive shall not,
for Executive or any third party, directly or indirectly (i) solicit, induce,
recruit or encourage any person employed by the Company to terminate his or her
employment, or (ii) divert or attempt to divert from the Company any business
with any customer, client, member, business partner or supplier about which
Executive obtained confidential information during her employment with the
Company, by using the Company’s trade secrets or by otherwise engaging in
conduct that amounts to unfair competition.

 

C.       Non-Disclosure of Third Party Information. Executive represents and
warrants and covenants that Executive shall not disclose to the Company, or use,
or induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

 

VIII.Liability Coverage

 

The Company agrees to maintain commercially reasonable Director’s and Officer’s
Insurance as well as commercially reasonable products work hazard liability
insurance (clinical trials insurance) covering the customary potential
liabilities of the Executive in her role as an officer of the Company. The
coverage shall be determined by the Company in its best business judgment and
shall address customary liabilities specifically stemming from the Company’s
involvement in running clinical trials to the extent available at a reasonable
cost.

 

 5 

  

 

IX.Arbitration

 

The Company and Executive agree that any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof shall be
settled by arbitration to be held in San Diego, California, in accordance with
the Judicial Arbitration and Mediation Service/Endispute, Inc. (“JAMS”) rules
for employment disputes then in effect (the “Rules”). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The arbitrator shall award the prevailing party all
reasonable costs and attorneys’ fees incurred during any such proceeding. The
arbitrator shall apply California law to the merits of any dispute or claim.
Executive hereby expressly consents to the personal jurisdiction of the state
and federal courts located in San Diego, California for any action or proceeding
arising from or relating to this Agreement or relating to any arbitration in
which the parties are participants. The parties may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary, without
breach of this arbitration agreement and without abridgment of the powers of the
arbitrator. EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION
WITH EXECUTIVE’S EMPLOYMENT OR TERMINATION THEREOF, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT, TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT
NOT LIMITED TO, DISCRIMINATION CLAIMS.

 

X.Amendments; Waivers; Remedies

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 



XI. Assignment; Binding Effect

 

A.       Assignment. The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.

 

 6 

  

 

B.       Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

XII.Notices

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by email, (c) by a nationally recognized overnight courier service; or
(d) by United States first class registered or certified mail, return receipt
requested, to the principal address of the other party, as set forth below. The
date of notice shall be deemed to be the earlier of (i) actual receipt of notice
by any permitted means, or (ii) five business days following dispatch by
overnight delivery service or the United States Mail. Executive shall be
obligated to notify the Company in writing of any change in Executive’s address.
Notice of change of address or email shall be effective only when done in
accordance with this Section XII.

 

Company’s Notice Address:

 

Legal Department

OncoSec Medical Incorporated

5820 Nancy Ridge Drive

San Diego, CA 92121

United States of America

Email: legal@oncosec.com

 

Executive’s Notice Address and Email:

 

Sharron Gargosky

 

 

Email:

 

XIII.Severability

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

 7 

  

 

XIV.Taxes

 

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings (if any) and any other withholdings required by any
applicable jurisdiction or authorized by Executive. The Executive understands
that compensation for time worked is subject to withholding and taxation by the
jurisdiction in which the work is performed. Notwithstanding any other provision
of this Agreement whatsoever, the Company, in its sole discretion, shall have
the right to provide for the application and effects of Section 409A of the Code
(relating to deferred compensation arrangements) and any related administrative
guidance issued by the Internal Revenue Service. The Company shall have the
authority to delay the payment of any amounts under this Agreement to the extent
it deems necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the
Code (relating to payments made to certain “key employees” of publicly-traded
companies); in such event, the payment(s) at issue may not be made before the
date which is six (6) months after the date of Executive’s separation from
service, or, if earlier, the date of death.

 

XV.Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

XVI.Interpretation

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

XVII.OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to the Proprietary Information Agreement,
shall survive the termination of employment and the termination of this
Agreement.

 

XVIII.Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

XIX.Authority

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

XX.Entire Agreement

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement). To the extent that the practices,
policies or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control. Any subsequent change in Executive’s duties, position,
or compensation will not affect the validity or scope of this Agreement.

 

XXI.Executive Acknowledgement

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

 8 

  

  

 [image_001.jpg]

 

In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.

 

OncoSec Medical Incorporated   Sharron Gargosky       /s/ Punit Dhillon   /s/
Sharron Gargosky Signature   Signature       Punit Dhillon     By   August 31,
2016     Date President & CEO     Title           August 31, 2016     Date    

 

  

  

 

EXHIBIT A

 

Form of Inducement Grant

 

ONCOSEC MEDICAL INCORPORATED 2016 INDUCEMENT STOCK OPTION AWARD

 

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address: Sharron Gargosky       2833 NW Cumberland Road      
Portland, OR 97210

 

As an inducement material to the decision by you (the “Grantee”) to accept
employment with OncoSec Medical Incorporated, you have been granted an option to
purchase shares of Common Stock, subject to the terms and conditions of this
Notice of Stock Option Award (the “Notice”) and the Stock Option Award Agreement
(the “Option Agreement”) attached hereto, as follows. Unless otherwise defined
herein, the terms defined in the Option Agreement shall have the same defined
meanings in this Notice.

 

Award Number NP-7     Date of Award September 1, 2016     Vesting Commencement
Date September 1, 2016     Exercise Price per Share $1.71     Total Number of
Shares Subject to the Option (the “Shares”) 270,000     Total Exercise Price
$461,700     Type of Option: Non-Qualified Stock Option     Expiration Date:
September 1, 2026     Post-Termination Exercise Period: Three (3) Months

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice and the Option Agreement, the Option may be exercised, in whole or
in part, in accordance with the following schedule:

 

25% of the Shares subject to the Option shall vest on the Vesting Commencement
Date, and 1/36 of the remaining 75% of the Shares subject to the Option shall
vest on each of the following 36 monthly anniversary of the Vesting Commencement
Date.

 

 1 

  

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice and the Option Agreement.

 

 

OncoSec Medical Incorporated

a Nevada corporation

        By:           Title:  

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE OR THE OPTION AGREEMENT SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH
RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE,
NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE
COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE
THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

The Grantee acknowledges receipt of a copy of the Option Agreement, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Option subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice and the Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice and
the Option Agreement. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice and the Option
Agreement shall be resolved by the Administrator in accordance with Section 15
of the Option Agreement. The Grantee further agrees to the venue selection in
accordance with Section 16 of the Option Agreement. The Grantee further agrees
to notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated: September 1, 2016 Signed:       Grantee

 

 2 

  

 

Award Number: NP-7

 

ONCOSEC MEDICAL INCORPORATED 2015 INDUCEMENT STOCK OPTION AWARD

 

STOCK OPTION AWARD AGREEMENT

 

1. Grant of Option. As an inducement material to the decision by Grantee (the
“Grantee”) named in the Notice of Stock Option Award (the “Notice”) to accept
employment with OncoSec Medical Incorporated, a Nevada corporation (the
“Company”), the Company hereby grants to the Grantee an option (the “Option”) to
purchase the Total Number of Shares of Common Stock subject to the Option (the
“Shares”) set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the “Exercise Price”) subject to the terms and provisions of this
Stock Option Award Agreement (the “Option Agreement”) and the Notice which are
incorporated herein by reference.

 

2. Exercise of Option.

 

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of this Option Agreement. The Option shall be subject to
the provisions of Section 17 of this Option Agreement relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control. The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator. In no event shall the Company issue
fractional Shares.

 

(b) Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of the Exercise Price and all applicable income and employment taxes
required to be withheld. The Option shall be deemed to be exercised upon receipt
by the Company of such notice accompanied by the Exercise Price and all
applicable withholding taxes, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 4(d) below to the extent such procedure
is available to the Grantee at the time of exercise and such an exercise would
not violate any Applicable Law.

 

(c) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax and employment tax withholding obligations, including, without
limitation, such other tax obligations of the Grantee incident to the receipt of
Shares. Upon exercise of the Option, the Company or the Grantee’s employer may
offset or withhold (from any amount owed by the Company or the Grantee’s
employer to the Grantee) or collect from the Grantee or other person an amount
sufficient to satisfy such tax withholding obligations. Furthermore, in the
event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the Option, the
Grantee agrees to pay the Company the amount of such deficiency in cash within
five (5) days after receiving a written demand from the Company to do so,
whether or not the Grantee is an employee of the Company at that time.

 

 1 

  

 

(d) Section 16(b). Notwithstanding any provision of this Option Agreement to the
contrary, other than termination of the Grantee’s Continuous Service for Cause,
if a sale within the applicable time periods set forth in Sections 6, 7 or 8
herein of Shares acquired upon the exercise of the Option would subject the
Grantee to suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such Shares by the Grantee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Grantee’s termination of Continuous Service, or (iii) the date on which the
Option expires.

 

3. Grantee’s Representations. Concurrently with the grant of this Option,
Participant shall deliver to the Company its Investment Representation Statement
in the form attached hereto as Exhibit B.

 

4. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law:

 

(a) cash;

 

(b) check;

 

(c) surrender of Shares held for the requisite period, if any, necessary to
avoid a charge to the Company’s earnings for financial reporting purposes, or
delivery of a properly executed form of attestation of ownership of Shares as
the Administrator may require which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate Exercise Price of the Shares as
to which the Option is being exercised;

 

(d) payment through a “net exercise” such that, without the payment of any
funds, the Grantee may exercise the Option and receive the net number of Shares
subject to the Option equal to (i) the number of Shares as to which the Option
is being exercised, multiplied by (ii) a fraction, the numerator of which is the
Fair Market Value per Share (on such date as is determined by the Administrator)
less the Exercise Price per Share, and the denominator of which is such Fair
Market Value per Share (the number of net Shares to be received shall be rounded
down to the nearest whole number of Shares); or

 

(e) if the exercise occurs on or after the Registration Date, payment through a
broker-dealer sale and remittance procedure pursuant to which the Grantee (i)
shall provide written instructions to a Company-designated brokerage firm to
effect the immediate sale of some or all of the purchased Shares and remit to
the Company sufficient funds to cover the aggregate exercise price payable for
the purchased Shares and (ii) shall provide written directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction.

 

 2 

  

 

5. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws or if the Shares subject to the Option have not been
registered under the Securities Act of 1933 pursuant to an effective
Registration Statement on Form S-8. Grantee acknowledges that the Company makes
no representation or warranty regarding the eligibility of the Option for
inclusion on a Registration Statement on Form S-8 or the likelihood that any
such Registration Statement on Form S-8 will be declared effective. If the
exercise of the Option within the applicable time periods set forth in Section
6, 7 and 8 of this Option Agreement is prevented by the provisions of this
Section 5, the Option shall remain exercisable until one (1) month after the
date the Grantee is notified by the Company that the Option is exercisable, but
in any event no later than the Expiration Date set forth in the Notice.

 

6. Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, the Grantee may, but only during the
Post-Termination Exercise Period, exercise the portion of the Option that was
vested at the date of such termination (the “Termination Date”). The
Post-Termination Exercise Period shall commence on the Termination Date. In no
event, however, shall the Option be exercised later than the Expiration Date set
forth in the Notice. In the event of the Grantee’s change in status from
Employee, Director or Consultant to any other status of Employee, Director or
Consultant, the Option shall remain in effect and the Option shall continue to
vest in accordance with the Vesting Schedule set forth in the Notice. Except as
provided in Sections 7 and 8 below, to the extent that the Option was unvested
on the Termination Date, or if the Grantee does not exercise the vested portion
of the Option within the Post-Termination Exercise Period, the Option shall
terminate.

 

7. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months commencing on the Termination Date (but in no event
later than the Expiration Date), exercise the portion of the Option that was
vested on the Termination Date. To the extent that the Option was unvested on
the Termination Date, or if the Grantee does not exercise the vested portion of
the Option within the time specified herein, the Option shall terminate.

 

8. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the Grantee’s death
during the Post-Termination Exercise Period or during the twelve (12) month
period following the Grantee’s termination of Continuous Service as a result of
his or her Disability, the person who acquired the right to exercise the Option
pursuant to Section 9 may exercise the portion of the Option that was vested at
the date of termination within twelve (12) months commencing on the date of
death (but in no event later than the Expiration Date). To the extent that the
Option was unvested on the date of death, or if the vested portion of the Option
is not exercised within the time specified herein, the Option shall terminate.

 

 3 

  



9. Transferability of Option. The Option may not be transferred in any manner
other than by will or by the laws of descent and distribution, provided,
however, that the Option may be transferred during the lifetime of the Grantee
to the extent and in the manner authorized by the Administrator. Notwithstanding
the foregoing, the Grantee may designate one or more beneficiaries of the
Grantee’s Option in the event of the Grantee’s death on a beneficiary
designation form provided by the Administrator. Following the death of the
Grantee, the Option, to the extent provided in Section 8, may be exercised (a)
by the person or persons designated under the deceased Grantee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee’s legal representative or by any person empowered to do so under the
deceased Grantee’s will or under the then applicable laws of descent and
distribution. The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

 

10. Term of Option. The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
After the Expiration Date or such earlier date, the Option shall be of no
further force or effect and may not be exercised.

 

11. Tax Consequences. The Grantee may incur tax liability as a result of the
Grantee’s purchase or disposition of the Shares. THE GRANTEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

 

12. Entire Agreement: Governing Law. The Notice and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice
and this Option Agreement (except as expressly provided therein) is intended to
confer any rights or remedies on any persons other than the parties. The Notice
and this Option Agreement are to be construed in accordance with and governed by
the internal laws of the State of California without giving effect to any choice
of law rule that would cause the application of the laws of any jurisdiction
other than the internal laws of the State of California to the rights and duties
of the parties. Should any provision of the Notice or this Option Agreement be
determined to be illegal or unenforceable, such provision shall be enforced to
the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

 

13. Construction. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

 4 

  

 

14. Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company and Section 17 hereof, the number of Shares
covered by the Option, the exercise price of the Option, as well as any other
terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) as the
Administrator may determine in its discretion, any other transaction with
respect to Common Stock including a corporate merger, consolidation, acquisition
of property or stock, separation (including a spin-off or other distribution of
stock or property), reorganization, liquidation (whether partial or complete) or
any similar transaction; provided, however that conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.” In the event of any distribution of cash or other
assets to stockholders other than a normal cash dividend, the Board shall also
make such adjustments as provided in this Section 17 or substitute, exchange or
grant an award to effect such adjustments (collectively “adjustments”). Any such
adjustments to the Option will be effected in a manner that precludes the
enlargement of rights and benefits under the Option. In connection with the
foregoing adjustments, the Administrator may, in its discretion, prohibit the
exercise of the Option or other issuance of Shares, cash or other consideration
pursuant to the Option during certain periods of time. Such adjustment shall be
made by the Administrator and its determination shall be final, binding and
conclusive. Except as the Administrator determines, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason hereof shall be made
with respect to, the number or price of Shares subject to the Option.

 

15. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice or this Option Agreement shall be
submitted by the Grantee or by the Company to the Administrator. The resolution
of such question or dispute by the Administrator shall be final and binding on
all persons.

 

16. Venue. The Company, the Grantee, and the Grantee’s assignees pursuant to
Section 9 (the “parties”) agree that any suit, action, or proceeding arising out
of or relating to the Notice or this Option Agreement shall be brought in the
United States District Court for the Southern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of San Diego) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this Section 15 shall for any reason be held invalid
or unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

17. Corporate Transaction or Change in Control

 

(a) Termination of Option to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of the Corporate Transaction, the Option shall
terminate unless Assumed by the successor entity or its Parent.

 

(b) Acceleration of Award Upon Corporate Transaction or Change in Control. The
Administrator shall have the authority, exercisable either in advance of any
actual or anticipated Corporate Transaction or Change in Control or at the time
of an actual Corporate Transaction or Change in Control or at any time while the
Option remains outstanding, to provide for the full or partial automatic vesting
and exercisability of the Option in connection with a Corporate Transaction or
Change in Control, on such terms and conditions as the Administrator may
specify. The Administrator also shall have the authority to condition such
accelerated vesting upon the subsequent termination of the Continuous Service of
the Grantee within a specified period following the effective date of the
Corporate Transaction or Change in Control.

 

 5 

  

 

(c) Termination of Continuous Status as an Employee, Director or Consultant Upon
or After a Corporate Transaction. In the event the Grantee’s Continuous Status
as an Employee, Director or Consultant is terminated upon or after a Corporate
Transaction for any reason other than by the Company or successor entity for
Cause or by the Grantee without Good Reason, the Grantee (or, in the case of
death, the person who acquired the right to exercise the Option as set forth in
Section 8) may exercise the portion of this Option that is Assumed in connection
with the Corporate Transaction within forty-eight (48) months after the date of
termination. If this Option is not exercised within the time specified herein,
the Option shall terminate. Notwithstanding the foregoing, in no event shall
this Option be exercised later than the Expiration Date set forth in the Notice.

 

18. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or any of the Committees appointed to
administer this Option Agreement.

 

(b) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.

 

(c) “Applicable Laws” means the legal requirements applicable to the Option
under applicable provisions of federal securities laws, state corporate and
securities laws, the Code, the rules of any applicable stock exchange or
national market system, and the rules of any non-U.S. jurisdiction applicable to
stock options granted to residents therein.

 

(d) “Assumed” means that pursuant to a Corporate Transaction either (i) the
Option is expressly affirmed by the Company or (ii) the contractual obligations
represented by the Option are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Corporate
Transaction with appropriate adjustments to the number and type of securities of
the successor entity or its Parent subject to the Option and the exercise or
purchase price thereof which at least preserves the compensation element of the
Option existing at the time of the Corporate Transaction as determined in
accordance with the instruments evidencing the agreement to assume the Option.

 

(e) “Board” means the Board of Directors of the Company.

 

(f) “Cause” has the meaning of “For Cause” as defined in the Employment
Agreement.

 

 6 

  

 

(g) “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:

 

(i) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders which a majority of the Continuing
Directors who are not Affiliates or Associates of the offeror do not recommend
such stockholders accept, or

 

(ii) a change in the composition of the Board over a period of thirty-six (36)
months or less such that a majority of the Board members (rounded up to the next
whole number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are Continuing Directors.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended.

 

(i) “Common Stock” means the common stock of the Company.

 

(j) “Company” means OncoSec Medical Incorporated, a Nevada corporation, or any
successor entity that adopts this Option Agreement in connection with a
Corporate Transaction.

 

(k) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.

 

(l) “Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

 

(m) “Continuous Status as an Employee, Director or Consultant” means that the
provision of services to the Company or a Related Entity in any capacity of
Employee, Director or Consultant, is not interrupted or terminated. Continuous
Status as an Employee, Director or Consultant shall be deemed to have terminated
either upon an actual termination of Continuous Service or upon the entity for
which the Grantee provides services ceasing to be a Related Entity. Continuous
Status as an Employee, Director or Consultant shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
between locations of the Company or among the Company, any Related Entity, or
any successor in any capacity of Employee, Director or Consultant or (iii) any
change in status as long as the Grantee remains in the service of the Company or
a Related Entity in any capacity of Employee, Director or Consultant. An
approved leave of absence shall include sick leave, military leave, or any other
authorized personal leave.

 

 7 

  

 

(n) “Corporate Transaction” means any of the following transactions, provided,
however, that the Administrator shall determine under parts (iv) and (v) whether
multiple transactions are related, and its determination shall be final, binding
and conclusive:

 

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company;

 

(iii) the complete liquidation or dissolution of the Company;

 

(iv) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Administrator determines shall not be a
Corporate Transaction; or

 

(o) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.

 

(p) “Director” means a member of the Board.

 

(q) “Disability” means as defined under the long-term disability policy of the
Company or the Related Entity to which the Grantee provides services regardless
of whether the Grantee is covered by such policy. If the Company or the Related
Entity to which the Grantee provides service does not have a long-term
disability plan in place, “Disability” means that the Grantee is unable to carry
out the responsibilities and functions of the position held by the Grantee by
reason of any medically determinable physical or mental impairment for a period
of not less than ninety (90) consecutive days. The Grantee will not be
considered to have incurred a Disability unless he or she furnishes proof of
such impairment sufficient to satisfy the Administrator in its discretion.

 

(r) “Employee” means any person, including an Officer or Director, who is in the
employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

 

(s) “Employment Agreement” means the Executive Employment Agreement entered into
between the Grantee and the Company, dated September 1, 2016.

 

 8 

  

 

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(u) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The NASDAQ Global Select
Market, The NASDAQ Global Market or The NASDAQ Capital Market of The NASDAQ
Stock Market LLC, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the Common Stock is listed (as determined
by the Administrator) on the date of determination (or, if no closing sales
price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;

 

(ii) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Board deems reliable; or

 

(iii) In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.

 

(v) “Good Reason” has the meaning of “Good Cause” as defined in the Employment
Agreement.

 

(w) “Non-Qualified Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

(x) “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

(y) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(z) “Registration Date” means the first to occur of (i) the date the Common
Stock is listed on one or more established stock exchanges or national market
systems, including without limitation The NASDAQ Global Select Market, The
NASDAQ Global Market or The NASDAQ Capital Market of The NASDAQ Stock Market
LLC; and (ii) in the event of a Corporate Transaction, the date of the
consummation of the Corporate Transaction if the same class of securities of the
successor corporation (or its Parent) issuable in such Corporate Transaction
shall have been sold to the general public pursuant to a registration statement
filed with and declared effective by the Securities and Exchange Commission
under the Securities Act of 1933, as amended, on or prior to the date of
consummation of such Corporate Transaction.

 

(aa) “Related Entity” means any Parent or Subsidiary of the Company.

 

(bb) “Share” means a share of the Common Stock.

 

(cc) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

END OF AGREEMENT

 

 9 

  

 

EXHIBIT A

 

EXERCISE NOTICE

 

OncoSec Medical Incorporated

5820 Nancy Ridge Drive

San Diego, CA 92121

Attention: Secretary

 

1. Exercise of Option. Effective as of today, ______________, ___ the
undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option to
purchase ___________ shares of the Common Stock (the “Shares”) of OncoSec
Medical Incorporated (the “Company”) under and pursuant to the Stock Option
Award Agreement (the “Option Agreement”) and Notice of Stock Option Award (the
“Notice”) dated September 1, 2016. Unless otherwise defined herein, the terms
defined in the Option Agreement shall have the same defined meanings in this
Exercise Notice.

 

2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

 

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 14 of the Option Agreement.

 

4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected and permitted,
shall be deemed to be satisfied by use of the broker-dealer sale and remittance
procedure to pay the Exercise Price provided in Section 4(e) of the Option
Agreement.

 

5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

 

6. Taxes. The Grantee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.

 

7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

 

 1 

  

 

8. Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

9. Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

 

10. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.

 

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

 

13. Entire Agreement. The Notice and the Option Agreement are incorporated
herein by reference and together with this Exercise Notice constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Grantee with respect to the subject matter hereof, and may not be modified
adversely to the Grantee’s interest except by means of a writing signed by the
Company and the Grantee. Nothing in the Notice, the Option Agreement and this
Exercise Notice (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties.

 

Submitted by:   Accepted by:         GRANTEE:   ONCOSEC MEDICAL INCORPORATED    
        By:       Title:   (Signature)           Address:   Address:          
5820 Nancy Ridge Drive     San Diego, CA 92121

 

 2 

  

 

EXHIBIT B

 

ONCOSEC MEDICAL INCORPORATED 2016 INDUCEMENT STOCK OPTION AWARD

 

INVESTMENT REPRESENTATION STATEMENT

 

GRANTEE: SHARRON GARGOSKY     COMPANY: ONCOSEC MEDICAL INCORPORATED    
SECURITY: OPTIONS TO PURCHASE COMMON STOCK     AMOUNT: 270,000 SHARES     DATE:
SEPTEMBER 1, 2016

 

In connection with the above listed Options to purchase the Common Stock of
OncoSec Medical Incorporated, a Nevada corporation (the “Company”) pursuant to
the Company’s 2016 Inducement Stock Option Award and any subsequent exercise of
such Options (such options and the underlying shares of Common Stock,
collectively, the “Securities”), the undersigned Grantee represents to the
Company the following:

 

(a) Grantee has either a pre-existing personal or business relationship with the
Company or its officers, directors, or controlling persons, or by reason of his
or her business or financial experience or the business or financial experience
of his or her professional advisors who are unaffiliated with and who are not
compensated by the Company, directly or indirectly, it can reasonably be assumed
to have the capacity to protect his or her own interest in connection with the
issuance of the Securities. Grantee is acquiring these Securities for investment
for Grantee’s own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act of 1933, as amended (the “Securities Act”).

 

(b) Grantee represents that Grantee is a resident of the state of Oregon.

 

  Signature of Grantee:           Date: September 1, 2016

 

 3 

  

 

EXHIBIT B

 

Form of Separation and Release Agreement

 

This Separation and Release Agreement (“Agreement”) is entered into by and
between OncoSec Medical Incorporated (the “Company”) and Sharron Gargosky
(“Employee”), with respect to the following facts:

 

RECITALS

 

A.       On September 1, 2016, Employee and the Company entered into that
certain Executive Employment Agreement (“Executive Employment Agreement”).

 

B.       On _________, Employee’s employment with the Company was terminated and
according to the terms and conditions of the Executive Employment Agreement,
Employee is entitled to certain severance payments so long as Employee executes
this Agreement. By execution hereof, Employee understands and agrees that this
Agreement is a compromise of doubtful and disputed claims, if any, which remain
untested; that there has not been a trial or adjudication of any issue of law or
fact herein; that the terms and conditions of this Agreement are in no way to be
construed as an admission of liability on the part of Releasees (as defined
below) and that Releasees deny liability and intend merely to avoid litigation
with this Agreement.

 

In consideration of the aforementioned recitals and the mutual covenants and
conditions set forth below and in full settlement of any and all claims arising
out of the Employee’s employment or the termination of that employment, the
Employee and Company hereby agree as follows:

 

AGREEMENT

 

  1. Separation Pay. In consideration of Employee signing this Agreement, and
the covenants and releases given herein, the Company agrees to pay Employee the
gross sum of $____________, less federal and state withholdings (“Severance
Pay”). Employee acknowledges that Employee would not be entitled to receive the
Severance Pay absent this Agreement and the Executive Employment Agreement. The
Company will pay the Severance Pay to Employee as salary continuation pursuant
to the terms of Section III.B. of the Executive Employment Agreement.         2.
General Release. Employee, individually and on behalf of Employee’s heirs,
assigns, executors, successors and each of them, hereby unconditionally,
irrevocably and absolutely releases and discharges the Company, each of its
subsidiaries and each of their respective directors, officers, employees,
agents, successors and assigns, and any related corporations and/or entities
(“Releasees”) from any and all losses, liabilities, claims, demands, causes of
action or suits of any type, known or unknown, including but not limited to
claims related directly or indirectly to Employee’s employment with Releasees,
and the termination of Employee’s employment with Releasees, including claims
for age discrimination in violation of the Age Discrimination and Employment Act
and/or California Fair Employment and Housing Act, as well as all claims for
wrongful termination, constructive wrongful termination, employment
discrimination, harassment, retaliation, defamation, fraud, misrepresentation,
infliction of emotional distress, violation of privacy rights, and any other
claims under any state or federal law. This release also includes any claim for
any and all other contractual severance, bonus, commission, other compensation
or any other benefits pursuant to any other agreement, policy, and/or procedure.
Employee further represents that Employee has not and will not institute,
prosecute or maintain on Employee’s own behalf, before any administrative
agency, court or tribunal, any demand or claim of any type related to the
matters released herein.

 

  

  

 

  3. Employee expressly waives all of the benefits and rights granted to
Employee pursuant to California Civil Code section 1542, and any other
applicable state or federal law. Section 1542 reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

 

    Employee certifies that Employee has read all of this Agreement, including
the release provisions contained herein and the quoted Civil Code section, and
that Employee fully understands all of the same.         4. Confidentiality.
Employee hereby agrees that, except as required by law or court order, Employee
will not describe or discuss the Company’s or any of its subsidiaries’ business
dealings and/or confidential information with any third party, and will not
describe or discuss this Agreement with any third party other than Employee’s
tax or legal advisors. Employee further agrees Employee will comply with any
continuing obligations under any employment agreement and/or proprietary
information agreement, including but not limited to protection of the Company’s
or its subsidiaries’ trade secrets and nonsolicitation obligations.         5.
Time for Consideration of This Agreement/Revocation. Employee acknowledges that
Employee is hereby given twenty-one (21) days from receipt of this Agreement to
consider signing this Agreement, that Employee is advised to consult with an
attorney before signing this Agreement, and that Employee has the right to
revoke this Agreement for a period of seven (7) days after it is executed by
Employee. In the event that Employee chooses not to sign this Agreement, or
chooses to revoke this Agreement once signed, Employee will not receive the
Separation Pay or any other consideration Employee would not be entitled to in
the absence of this Agreement. This Agreement shall become effective eight (8)
days after it has been signed by Employee.

 

  

  

 

6.General Provisions.

 

  a. Employee and the Company acknowledge that they have been given the
opportunity to consult with their own legal counsel with respect to the matters
referenced in this Agreement, and that they have obtained and considered the
advice of such legal counsel as they deem necessary or appropriate, such that
they have voluntarily and freely entered into this Agreement.         b. This
Agreement contains the entire agreement between Employee and the Company and
there have been no promises, inducements or agreements not expressed in this
Agreement.         c. The provisions of this Agreement are contractual, not
merely recitals, and shall be considered severable, such that if any provision
or part thereof shall at any time be held invalid under any law or ruling, any
and all such other provision(s) or part(s) thereof shall remain in full force
and effect and continue to be enforceable.         d. This Agreement may be pled
as a full and complete defense and may be used as the basis for an injunction
against any action, suit, or proceeding that may be prosecuted, instituted, or
attempted by Employee in breach thereof.         e. This Agreement shall be
interpreted, construed, governed and enforced in accordance with the laws of the
State of California.         f. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.         g. In any action to enforce
this Agreement, the prevailing party shall be entitled to recover all reasonable
attorneys’ fees and costs it expended in the action.         h. Nothing in this
Agreement shall be construed as an admission or any liability or any wrongdoing
by any party to this Agreement.         i. This Agreement shall not be construed
against any party on the grounds that such party drafted the Agreement.        
j. Each of the Company’s subsidiaries shall be deemed to be a third party
beneficiary of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

  

  

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
last date written below.

 

      Sharron Gargosky         Dated:                     OncoSec Medical
Incorporated         Dated:             By:         Title:         Print Name:  

 

  

  

